DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim status
2. 	In response to the amendments filed 03/01/2021, claims 1 and 3-5 were amended and no claims were canceled and/or added. Therefore, claims 1-6 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claims 1 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matthias et al. (Matthias; DE 102009045761, provided in the IDS and machine translation is used).
For claim 1, Matthias discloses a method of updating a database of traffic speed limits (V.sub.mt) for vehicles traveling on at least one section (t.sub.n) concerned of a road network [E.g. 0008-0009: The object of the present invention is thus to provide a method which enables the speed limit to be updated easily and inexpensively for sections of the traffic network of a digital map at a high update rate. The above object is achieved by a Ver drive to update the speed limit in a section of a traffic network from a digital map, wherein in the portion of the current velocity is known and the method is characterized by the following steps: a) Determination and evaluation of actual speeds of a large number of objects moving in the section, comparison of a resulting speed calculated from the actual speeds with the current speed limit and determination of a new current speed limit in the section if the resulting speed is up from the current speed limit deviates at least one fixed predetermined speed difference value, and / or b) Input of a vehicle speed for a section, preferably during the movement of a vehicle along the section, by the driver and determination of a new current speed limit in the section taking into account the vehicle speed; 0017: Possibilities a) and b) are implemented in a particularly simple manner in that the resulting speed or the vehicle speed is adopted as the new current speed limit and stored for the relevant section in the digital map. It is particularly advantageous if the resulting speed or the 
map reference means (5), of a GPS type [E.g. 0017-0019], 
means (7) of communicating with the remote server (1) [E.g. 0020: The objects whose actual speeds are determined and evaluated can preferably be vehicles which are set up for the use of a global navigation satellite system and / or mobile communication devices, such as cell phones], 
means (5) of measuring an instantaneous speed (Vit) of the vehicle [E.g. 0035: In connection with the first embodiment of the present invention (see Fig. 1 ) is held with a digital map of the current speed limits in a central server, which is installed, for example, in a navigation system operator. In step 1 of the method, vehicles that have a navigation device store the speeds traveled and the associated positions with time information in the navigation device. With the consent of the driver, the speed and position data are then sent to the navigation system operator via the Internet in step 2], 

at least one of the on-board system (3) or the remote server (1) comprising a mapping database (9) of road sections (t) [E.g. 0011: A resulting speed is determined from the actual speeds of the objects and evaluated, for example in a central device having a digital map. From these actual speeds, z. B. by calculating a mean value, a resulting speed of the objects in the relevant section is calculated. This resulting speed is then compared with the current speed limit in this section. In the case of small deviations of the resulting speed from the current speed limit in the relevant section, it is assumed that the speed limit has changed there. In the case of a deviation of at least 5 km / h, the speed difference value is preferably particularly preferably with a deviation of at least 10 km / h as the speed difference value, a change in the speed limit is determined. Depending on the result of the comparison, that is to say if the deviation exceeds the predetermined speed difference value, a new current speed limit is then determined in the relevant section. This possibility of redetermining the current speed limit is particularly suitable for centrally managed digital maps. a new current speed limit is then determined in the relevant section. This possibility of redetermining the current speed limit is particularly suitable for centrally managed digital maps. a new current speed limit is then determined in the relevant section. This possibility of redetermining the current speed limit is particularly suitable for centrally managed digital maps; 0029], wherein the remote server (1) [Fig. 1, 0035]: 
communicates with said on board system via the means of communicating with
the remote server [E.g. 0035-0038, Fig. 1],
periodically calculates, for said section (tn) concerned, a statistical maximum value (VMt) of average speed values (Vmt) of all vehicles having traversed said section (tn) concerned 
determines a difference (d) between said statistical maximum value (VMt) and a value (VLt) recorded for said section in the speed limits database (10) [0038: The resulting velocity is compared in step 7 with the stored in the digital map to the respective portion of the current speed limit and it is determined whether the resulting rate h, for example, 10 km / or more km than 10 / h from the current speed limit deviates…], 
when the difference (d) is greater than a threshold value, replaces in the speed limits database (10) the value (VLt) recorded for said section with a new value (VL't) based on said statistical maximum value (VMt) [0038: the current speed limit determined by this vehicle is then assigned to the relevant section of the digital map as the new current speed limit and stored in method step 9, 0011, Fig. 1]. 
For claim 2, Matthias discloses wherein the value closest to the statistical maximum value (V.sub.Mt) contained in a table (TAB) of possible limit values can be taken as a new speed limit value for said section [0017: Possibilities a) and b) are implemented in a particularly simple manner in that the resulting speed or the vehicle speed is adopted as the new current speed limit and stored for the relevant section in the digital map. It is particularly advantageous if the 
For claim 3, Matthias discloses wherein a new value of the authorized speed limit is displayed in the on-board system [0038: The resulting velocity is compared in step 7 with the stored in the digital map to the respective portion of the current speed limit and it is determined whether the resulting rate h, for example, 10 km / or more km than 10 / h from the current speed limit deviates. If this is the case, then in step 8 a vehicle is sent to the corresponding section of the traffic network in order to drive it and to determine the speed limit specified by means of the signs in the section. The current speed limit determined by this vehicle is then assigned to the relevant section of the digital map as the new current speed limit and stored in method step 9; Fig. 1].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Matthias in view of Rogers (US 2011/0160988)
	For claim 4, is interpreted and rejected as discussed with respect to claim 1 except for wherein the on-board system (3) of the vehicle: determines, based on its map reference means (5) and on the mapping database (9), the section (t.sub.n) concerned on which it is traveling as well as each change of section (t), determines at each change of section (t) the average speed (V.sub.mt) of the vehicle on the section previously traveled, and communicates said speed to the remote server (1) as well as an identifier (t.sub.n) of said section and the direction of travel of the vehicle thereon, and the remote server, upon receipt of said communication, places in the average speeds database (11) the identifier (t.sub.n) of the section concerned, said average speed value (V.sub.mt) on said section, a travel time over said section as well as a direction of travel thereon.
However, as shown by Rogers, it was well known in the art of vehicle navigation that an on-board system of a vehicle determines, based on its map reference means and on mapping database, the section concerned on which it is traveling as well as each change of section, determines at each change of section average speed of the vehicle on the section previously traveled, and communicates said speed to a remote server as well as an identifier of said section E.g. 0131 and Fig. 10].
It would have been obvious to one of ordinary skill in the art of vehicle navigation before the effective filling date of the claimed invention modify Madigan with the teaching of Rogers in order to provide improvements in navigation and traffic systems by enabling transmission of speed data after each change of section and thereby increase the drivers convenience.
For claim 5, Matthias in view of Rogers discloses wherein, in order to calculate the average speed (V.sub.mt) of the vehicle, the on-board system (1): reads, at specific time intervals (p), successive instantaneous positions of the vehicle, stores said instantaneous positions in memory, calculates the length (L.sub.t) of the section (t.sub.n) concerned, which is equal to a sum of the lengths (L.sub.S1, L.sub.S2, . . . L.sub.Sn) of the segments (S.sub.1, S.sub.2, . . . S.sub.n) separating two readings of successive positions of the section (t.sub.n) concerned, calculates the time (T.sub.t) traveled on the section (t.sub.n) concerned, which is equal to the time separating the first and the last readings on said section (t.sub.n), calculates the ratio of the length (L.sub.t) of the section divided by the time (T.sub.t) traveled thereon [E.g. Rogers; 0071, 0044, 0131 and Fig. 10; also see claim 1 analysis].
For claim 6, Matthias in view of Rogers discloses wherein, in order to calculate the average speed (V.sub.mt) of the vehicle, the on-board system (1): reads, at specific time intervals (p), the successive instantaneous speeds (V.sub.it) of the vehicle, stores said instantaneous speeds (V.sub.it) in memory, calculates the average of said speeds [E.g. Rogers; 0071, 0044, 0131 and Fig. 10; also see claim 1 analysis].
	
Response to Remarks
11.	The Applicant's remarks regarding the rejection have been fully considered but they are not persuasive.

Applicant's remarks:
	(1) Matthias does not disclose Matthias either the calculation of the statistical maximum value (Vmt) of the average speed values(Vmt), or the replacement of the recorded speed limit on the basis of the calculated statistical maximum value. In the light of the application disclosure and plain meaning, the “statistical maximum value (VMt) of the average speed values (Vmt) means the dominant (or the most frequent) average speed, i.e., the most represented average speed in all the measured average speed of vehicles having traversed the road section. Remarks, filed 1 March 2021, pages 7-8.
(2) The “statistical maximum value (Vmi) of the average speed values (Vmt) is the speed at which most vehicles traveled over the road section (§105) or equivalently the speed that characterizes the largest number of vehicles among those traveled over the road section…. Remarks, filed 1 March 2021, page 8.
(3) In claim 1 the use of dominant speed among all the measured speeds, instead of the average speed of all the measured speeds, as it is disclosed by Matthias has the technical effect that the used value to determine a possible new speed limit as it is less sensitive to extreme values…; and is a good indicator of a heterogeneous population of vehicles. Remarks, filed 1 March 2021, page 11.
Remarks, filed 1 March 2021, page 12.
(5) One skilled in the art would have had no reason, rationale or motivation to combine the teachings of Matthias and Rogers. In fact, Matthias teaches away from the combination of Matthias and Rogers. Remarks, filed 1 March 2021, pages 13-14.


Examiner’s response:
Regarding Applicant first remark, it is noted that the features upon which applicant relies (i.e., the “statistical maximum value (VMt) of the average speed values (Vmt) means the dominant (or the most frequent) average speed, i.e., the most represented average speed in all the measured average speed of vehicles having traversed the road section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the several examples the applicant point out from the specification appear to distinguish the claims from the prior art, those points where not included in the claims. The Applicant is encouraged to include such limitations in the claims in order to overcome the rejection.
This data can be used to determine the actual speeds of the vehicles along certain sections of the route network. Subsequently, in step v 5 from the actual speed to a section by determining the arithmetic mean by whereres the resulting speed, vi represent the actual speed of the n evaluated vehicles, a resulting speed is determined. Before this calculation, outliers are removed, e.g. B. via a median filter, Fig. 1], determines a difference (d) between said statistical maximum value (VMt) and a value (VLt) recorded for said section in the speed limits database (10) [0038: The resulting velocity is compared in step 7 with the stored in the digital map to the respective portion of the current speed limit and it is determined whether the resulting rate h, for example, 10 km / or more km than 10 / h from the current speed limit deviates…], when the difference (d) is greater than a threshold value, replaces in the speed limits database (10) the value (VLt) recorded for said section with a new value (VL't) based on said statistical maximum value (VMt) [0038: the current speed limit determined by this vehicle is then assigned to the relevant section of the digital map as the new current speed limit and stored in method step 9, 0011, Fig. 1]
Regarding Applicant second remark, it is noted that the features upon which applicant relies (i.e., The “statistical maximum value (Vmi) of the average speed values (Vmt) is the speed at which most vehicles traveled over the road section (§105) or equivalently the speed that characterizes the largest number of vehicles among those traveled over the road section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant third remark, it is noted that the features upon which applicant relies (i.e., the use of dominant speed among all the measured speeds, instead of the average speed of all the measured speeds, as it is disclosed by Matthias has the technical effect that the used value to determine a possible new speed limit as it is less sensitive to extreme values…; and is a good indicator of a heterogeneous population of vehicles) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant fourth remark, it is noted that the features upon which applicant relies (i.e., the new traffic speed limit is better estimated through the most dominant/frequent average speed (or mode) than through the mean value of measured speeds. The mode has, in fact, in this application a more concrete meaning for determining a new value of the authorized traffic speed limit) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant fifth remark, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 
Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689